                                                Case 3:18-cr-00465-MMC Document 152 Filed 10/30/20 Page 1 of 1


  UNITED STATES DISTRICT COURT                                                                           TRANSCRIPT ORDER                                                                      C O U R T USE
                                                                                                                                                                                               COURT     U S E ONLY
                                                                                                                                                                                                               ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                                Please use one form per court reporter..                                                          DUE DATE:
                 CAND 435                                                                         CIA counselplease use Form CJA24
             (CAND Rev. 08/2018)                                                                Please read instructions on next page.

la.
1a. CONTACT PERSON FOR THIS ORDER                                                2a. CONTACT PHONE NUMBER                                                 3. CONTACT EMAIL ADDRESS
Doug Nolan                                                                       (650) 470-4500                                                             doug.nolan@skadden.com
1b. ATTORNEY NAME (if different)
lb.                                                                              2b. ATTORNEY PHONE NUMBER                                                3. ATTORNEY EMAIL ADDRESS
Jack DiCanio                                                                      (650) 470-4500                                                            jack.dicanio@skadden.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                   5. CASE NAME                                                                          6. CASE NUMBER

Skadden, Arps, Slate, Meagher & Flom LLP                                                                     USA v. United Microelectronics Corp., et al.                                           3:18-cr-00465
525 University Ave, Palo Alto, CA 94301
                                                                                                            8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)—> !
                                                  $'%$( #)*!?  0 FTR                                        !
                                                                                                            0 APPEAL           !
                                                                                                                               2 CRIMINAL         !
                                                                                                                                                  0 In forma pauperis (NOTE: Court order for transcripts must be attached)

Katherine Sullivan                                                                                          !
                                                                                                            0 NON-APPEAL       !
                                                                                                                               0 CIVIL            CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPTS)
   TRANSCRIPT(S) REQUESTED (Specify portion(s))
                                    portion(s) and date(s) of proceeding(s)
                                                              proceeding(s)) for which transcript is requested), format(s))
                                                                                                                 format(s) & quantity and delivery type:

                                                                                          b.        SELECT FORMAT(S))
                                                                                                            FORMAT(S) (NOTE: ECF access is included
 a.     HEARING(S))
        HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                              c.
                                                                                                                                                          c.    DELIVERY TYPE (Choose
                                                                                                                                                                              ( Choose one per line)
                                                                                                    with purchase of
                                                                                                                  of PDF, text, paper or condensed.)

      DATE          JUDGE             TYPE                    PORTION                       PDF          TEXT/ASCII    PAPER   CONDENSED    ECF ACCESS   ORDINARY   14-Day   EXPEDITED    3-DAY      DAILY      HOURLY     REALTIME
                    (initials)                   If requesting
                                                    requesting less than full hearing,
                                                                              hearing      (email)         (email)               (email)       (web)     (30-day)             (7-day)
                                                                                                                                                                              (7-day)              (Next day)    (2 hrs)
                                   (e.g. CMC)
                                   (e.g..       specify portion (e.g..
                                                                 (e.g. witness or time)

10/28/20            MMC                          Sentencing                                    •!           •!          !         !            0
                                                                                                                                               !           0
                                                                                                                                                           !         0
                                                                                                                                                                     !         0
                                                                                                                                                                               !          !          !            •!         0
                                                                                                                                                                                                                             !
                                                                                               !            !           !         !            0
                                                                                                                                               !           0
                                                                                                                                                           !         0
                                                                                                                                                                     !         0
                                                                                                                                                                               !          0
                                                                                                                                                                                          !          0
                                                                                                                                                                                                     !            0
                                                                                                                                                                                                                  !          0
                                                                                                                                                                                                                             !
                                                                                               !            !           !         !            0
                                                                                                                                               !           0
                                                                                                                                                           !         0
                                                                                                                                                                     !         0
                                                                                                                                                                               !          0
                                                                                                                                                                                          !          0
                                                                                                                                                                                                     !            0
                                                                                                                                                                                                                  !          0
                                                                                                                                                                                                                             !
                                                                                               !            !           !         !            0
                                                                                                                                               !           0
                                                                                                                                                           !         0
                                                                                                                                                                     !         0
                                                                                                                                                                               !          0
                                                                                                                                                                                          !          0
                                                                                                                                                                                                     !            0
                                                                                                                                                                                                                  !          0
                                                                                                                                                                                                                             !
                                                                                               !            !           !         !            0
                                                                                                                                               !           0
                                                                                                                                                           !         0
                                                                                                                                                                     !         0
                                                                                                                                                                               !          0
                                                                                                                                                                                          !          0
                                                                                                                                                                                                     !            0
                                                                                                                                                                                                                  !          0
                                                                                                                                                                                                                             !
                                                                                               !            !           !         !            0
                                                                                                                                               !           0
                                                                                                                                                           !         0
                                                                                                                                                                     !         0
                                                                                                                                                                               !          0
                                                                                                                                                                                          !          0
                                                                                                                                                                                                     !            0
                                                                                                                                                                                                                  !          0
                                                                                                                                                                                                                             !
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                           12. DATE
11. SIGNATURE
                 /s/ Jack DiCanio                                                                                                                                              10/30/2020


        Clear Form                                                                                                                                                                        Save as new PDF]
